Felton, C. J.
1. In order for a conditional-sale contract to be valid and have precedence of a judgment creditor, it must be in writing and be attested. Code §§ 67-1401, 67-1402; Flemming v. Drake, 163 Ga. 872 (2) (137 S. E. 268); Mann v. Thompson, 86 Ga. 347 (12 S. E. 746); Harp v. Patapsco Guano Co., 99 Ga. 752 (27 S. E. 181); Hill v. Ludden & Bates Southern Music House, 113 Ga. 320 (38 S. E. 752).
2. It follows that where an automobile was delivered to one undertaking to purchase it on Noveniber 24, 1956, together with an invoice showing the name of the seller and purchaser and containing the statement to the effect that the purchase price was to be paid by check in the amount of $1,648 and that title to the automobile was to remain in the seller until all checks or drafts presented in payment had cleared the seller’s bank, and which invoice was not signed by anyone and was not attested, the title to the property passed to the purchaser upon delivery as to an attaching creditor despite the fact that the check given for the purchase price on December 8, 1956, was returned on account of insufficient funds. The rule obtains whether the sale was cash or credit. Morris & Co. v. Walker Bros. Co., 29 Ga. App. 476 (2) (116 S. E. 201); Brumby Chair Co. v. City of Columbus, 46 Ga. App. 163 (167 S. E. 221).
3. The court trying the case without a jury correctly found against the seller claimants and in favor of the right of the attaching creditor to proceed upon its execution based on the attachment.

Judgment affirmed.


Quillian and Nichols, JJ., concur.